DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 5, 2021 has been entered. Claims 1 and 3-19 remain pending in the application. The 35 U.S.C. § 112(a) rejection on claims 1 and 3-19 has been withdrawn in response to the arguments filed on January 5, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (US 2016/0309246) in view of Yoo et al. (US 2016/0073200), hereon referred to as Yoo, and Nieuwlands (US 2010/0265414).

Regarding claim 1, O’Keeffe teaches an audio reproduction device (FIG. 2A the electrical switch assembly 100) comprising:
(FIG. 2B regions 240a, 240b, 240c and 240d of the faceplate 105) comprising at least one audio playback adjustment device (para. [0037] region 240d enables the user to adjust the volume, song selection, playing or pausing music or selecting an input source);
a speaker (FIG. 2 speaker 205); and 
a processor (FIG. 3 speaker processor 308); 
wherein the processor (FIG. 3 speaker processor 308) is configured to configured to:
obtain the function information of the audio reproduction device (para. [0044]-[0047] the audio adjustment according to the input from region 240d such as volume adjustment) based on mapping information for mapping between a user input (para. [0037], [0044] the user input from region 240d) received based on the at least one audio playback adjustment device (para. [0037] the faceplate 105) and the function information (para. [0044]-[0047] the information related to the audio adjustment) of the audio reproduction device (para. [0044]-[0047] a relationship between the user input from region 240d and its associated function has to be set in memory in order for the speaker processor 308 to adjust the audio), obtain an audio signal (para. [0034] the electrical switch assembly 100 receives wireless signals 135 and can play music or audio messages from a variety of wireless devices 140),
process the audio signal (para. [0034] the audio playback) and a disc jockey (DJ) effect sound (para. [0044]-[0047] audio adjustment imposed on the playback audio) based on the user input (para. [0044]-[0047] audio adjustment according to the input from region 240d) received through the at least one audio playback adjustment device (para. [0037] the faceplate 105) and the function information (para. [0044]-[0047] audio playback is modified based on the input from region 240d and the information related to the audio adjustment pertaining to the region 240d),
control the speaker (FIG. 2 speaker 205) to output the processed audio signal (para. [0034] the audio playback) and the processed DJ effect sound (para. [0044]-[0047] the playback audio is reproduced with its desired modification from the user input); however, O’Keefe does not teach wherein the audio signal is modified using a wheel device, and controlling a lighting unit, comprising a plurality of lights, to adjust at least one of color or brightness of light emitted from the plurality of lights based on the processed audio signal.
Yoo teaches an audio reproduction device (FIG. 6 headset 10) comprising:
a user interface (para. [0167], [0178] wheel-key 420) comprising at least one wheel region (para. [0168], [0178] the button 42 may be a wheel-key type button part having a wheel-key 420 rotatable in a clockwise or counterclockwise direction and performing volume adjustment, music search, and radio channel search through a rotation manipulation of the wheel-key 420) configured to enable a user to adjust audio playback (para. [0168], [0178] the button 42 - which includes the wheel-key 420 - allows the user to adjust audio playback); however, Yoo does not teach controlling a lighting unit, comprising a plurality of lights, to adjust at least one of color or brightness of light emitted from the plurality of lights based on the processed audio signal.
Nieuwlands teaches controlling a lighting unit (para. [0031] ambient lighting elements 250, 260), comprising a plurality of lights (para. [0031] ambient lighting elements 250, 260 comprises a plurality of lights), to adjust at least one of color or brightness of light emitted from the plurality of lights based on the processed audio signal (para. [0009] and [0021] the audio content may be processed to produce the audio-based ambient lighting data which may adjust dynamics of a color point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe to include wherein the audio signal is modified using a wheel device, as taught by Yoo, and controlling a lighting unit, comprising a plurality of lights, to adjust at least one of color or brightness of light emitted from the plurality of lights based on the processed audio signal, as taught by Nieuwlands.
One of ordinary skill would have been motivated to include: wherein the audio signal is modified using a wheel device, as taught by Yoo, to provide an engaging audio adjustment mechanism; and controlling a lighting unit, comprising a plurality of lights, to adjust at least one of color or brightness of light emitted from the plurality of lights based on the processed audio signal, as taught by Nieuwlands, to provide a more dimensional immersion in an ambient lighting experience (para. [0005]).

Regarding claim 6, the combination of O’Keeffe, Yoo and Nieuwlands teaches the audio reproduction device of claim 1.
Yoo further teaches wherein the user interface (para. [0167], [0178] wheel-key 420) further comprises at least one touch region (para. [0168], [0181] the power button 421 which may be a touch button), and the touch region (FIG. 7A power button 421) is mounted inside the wheel device (para. [0180] the power button 421 may be disposed within the center of the wheel-key 420 as illustrated on FIG. 7A) and is provided independent of a rotation of the wheel device (para. [0178]-[0181] the power button 421 is provided independent of the rotation of the wheel-key 420 since the rotation of the wheel-key 420 does not affect the functions of the power button 421).

Claims 7 and 12 are rejected for similar reasons as claim 1 since the audio reproduction device taught by O’Keeffe in view of Yoo and Nieuwlands performs the method steps on a non-transitory computer-readable recording medium. 

Regarding claim 9, the combination of O’Keefe, Yoo, and Nieuwlands teaches the method of claim 7.
O’Keefe further teaches controlling the audio reproduction device according to the obtained function information of the audio reproduction device (para. [0044]-[0047] audio playback is modified based on the information related to the audio adjustment pertaining to the region 240d), wherein the obtained function information of the audio reproduction device (para. [0044]-[0047] the audio adjustment according to the input from region 240d such as volume adjustment) comprises audio reproduction function information (para. [0044]-[0047] the audio adjustment according to the input from region 240d may be a volume adjustment).

Regarding claim 19, the combination of O’Keefe, Yoo and Nieuwlands teaches the audio reproduction device of claim 1.
O’Keefe further teaches wherein the processor (FIG. 3 speaker processor 308) is further configured to receive the audio signal (para. [0034] the audio playback) through a wired or (para. [0034] & [0042] the processor 308 recites an audio signal from wireless devices 140 for playback).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Yoo, Nieuwlands, and Reich (US 2003/0048912).

Regarding claim 3, the combination of O’Keeffe, Yoo and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination of O’Keefe, Yoo, and Nieuwlands does not teach wherein the plurality of lights of the lighting unit comprises: a first light configured to fill a unit surface of the speaker; and a second light arranged on a contour portion of the unit surface of the speaker.
Reich teaches a plurality of lights (FIG. 1 light source 208) comprising:
a first light (FIG. 2 the LEDs in the inner portion of the apparatus 100) configured to fill a unit surface of the speaker (FIG. 2 illustrates LEDs arranged in the inner surface of the apparatus 100); and
a second light (FIG. 2 the LEDs on the perimeter of the apparatus 100) arranged on a contour portion of the unit surface of the speaker (FIG. 2 illustrates LEDs arranged on the perimeter of the apparatus 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe in view of Yoo and Nieuwlands to include wherein the plurality of lights of the lighting unit comprises: a first light configured to fill a unit surface of the speaker; and a second light arranged on a contour portion of the unit surface of the speaker, as taught by Reich.
(para. [0012]).

Claims 4-5, 8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Yoo, Nieuwlands, and Hall et al. (US 2007/0217619), hereon referred to as Hall.

Regarding claim 4, the combination of O’Keeffe, Yoo, and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination is silent to wherein the processor is further configured to: control the lighting unit to display the obtained function information of the audio reproduction device by emitting light from the plurality of lights of the audio reproduction device.
Hall teaches wherein the processor (para. [0028] the processor 50 performs the functions of the speaker system 30) is configured to:
control the lighting unit (FIG. IB display 38) to display the obtained function information (para. [0039] the settings associated with the equalizer GUI 170) of the audio reproduction device (FIG. 1A speaker system 30) by emitting light from the plurality of lights of the audio reproduction device (para. [0037], [0039] GUI page 160, generated by the processor 50 and presented on the display 38, includes an equalizer GUI 170 - i.e. lights pertaining to the equalizer GUI 170 are controlled to display the equalizer GUI 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe, Yoo, and 
One of ordinary skill would have been motivated to include this modification to allow users to view of the output of the speakers and to adjust according to the user’s listening desires (para. [0006]). 

Regarding claim 5, the combination of O’Keeffe, Yoo and Nieuwlands the audio reproduction device of claim 1; however, the combination is silent to a display, wherein the processor is further configured to control the display to display the obtained function information of the audio reproduction device.
Hall teaches a display (FIG. IB display 38), wherein the processor (para. [0028] the processor 50 that performs the functions of the speaker system 30) is further configured to control the display (FIG. IB display 38) to display the obtained function information of the audio reproduction device (para. [0037], [0039] GUI page 160, generated by the processor 50 and presented on the display 38, includes an equalizer GUI 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe, Yoo, and Nieuwlands to include a display, wherein the processor is further configured to control the display to display the obtained function information of the audio reproduction device, as taught by Hall.
(para. [0006]). 

Regarding claim 8, the combination of O’Keeffe, Yoo and Nieuwlands teaches the method of claim 7; however, the combination is silent to controlling the lighting unit to output the light from the plurality of lights based on the processed DJ effect sound.
Hall teaches controlling the lighting unit (FIG. IB display 38) to output the light from the plurality of lights based on the processed DJ effect sound (para. [0031] the microphone 34 receives a test signal that includes a user’s adjusted settings played by the speaker 56 which, in turn, enables processor 50 to display the frequency response of the test signal via display 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of O’Keeffe, Yoo and Nieuwlands to include controlling the lighting unit to output the light from the plurality of lights based on the processed DJ effect sound, as taught by Hall.
One of ordinary skill would have been motivated to include this modification to allow users to view of the output of the speakers and to adjust according to the user’s listening desires (para. [0006]). 

Claims 10 and 11 are rejected for similar reasons as claims 4 and 5 since the audio reproduction device taught by O’Keeffe in view of Yoo and Nieuwlands performs the method steps.

Claim 13 is rejected for similar reasons as claim 8 since the method steps taught by the combination of O’Keeffe, Yoo Nieuwlands, and Hall are performed by an audio reproduction device.

Regarding claim 14, O’Keefe in view of Yoo, Nieuwlands, and Hall teaches the audio reproduction device of claim 13.

Hall further teaches wherein the lighting unit (FIG. 1B display 38), which outputs the light from the plurality of lights based on the processed DJ effect sound (para. [0031] the microphone 34 receives a test signal that includes a user’s adjusted settings played by the speaker 56 which, in turn, enables processor 50 to display the frequency response of the test signal via display 38), is arranged on an upper part of the audio reproduction device (FIG. IB illustrates the display 38 arranged in the upper part of the speaker system 30).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Yoo, Nieuwlands, and official notice.

Regarding claim 15, the combination of O’Keefe, Yoo, and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination is silent to wherein the processor is further configured to change a lighting effect category based on the user input received through the at least one wheel device.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe, Yoo, and Nieuwlands to include wherein the processor is further configured to change a lighting effect category based on the user input received through the at least one wheel device, as suggested by well-known and conventional teachings in the art.
One of ordinary skill would have been motivated to include this modification to provide an easy to use and engaging audio adjustment mechanism to configure device settings.

Regarding claim 16, the combination of O’Keefe, Yoo, and Nieuwlands teaches the audio reproduction device of claim 1; however the combination is silent to wherein the processor is further configured to select a folder based on the user input received through the at least one wheel device.
The Examiner takes official notice that it is well-known and conventional in the art to select a folder based on the user input received through the at least one wheel device. Using the same example from the prior art rejection of claim 15, older generation iPods (e.g. iPod Nano) allowed users to select folders stored within the iPod using a wheel device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe, Yoo, and Nieuwlands to include wherein the processor is further configured to select a folder based on the user input 
One of ordinary skill would have been motivated to include this modification to provide an easy to use and engaging audio adjustment mechanism to control the audio reproduction device.

Regarding claim 17, the combination of O’Keefe, Yoo, and Nieuwlands teaches the audio reproduction device of claim 1; however, the combination is silent to wherein the processor is further configured to select a music file based on the user input received through the at least one wheel device.
The Examiner takes official notice that it is well-known and conventional in the art to select a music file based on the user input received through the at least one wheel device. Using the same example from the prior art rejection of claim 15, older generation iPods (e.g. iPod Nano) allowed users to select a music file stored within the iPod using a wheel device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of O’Keefe, Yoo, and Nieuwlands to include wherein the processor is further configured to select a music file based on the user input received through the at least one wheel device, as suggested by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide an easy to use and engaging audio adjustment mechanism to control the audio reproduction device.


The Examiner further teaches official notice that it is well-known and conventional in the art to enter into a search mode to search a folder based on a user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include wherein the processor is further configured to receive a user input to press a button corresponding to a search mode to search a folder, as suggested by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to provide an efficient means of searching content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.